Citation Nr: 0120390	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from August 1964 to July 1968.

This appeal arises from a January 1998 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In March 2000, the Board remanded the case to the RO for 
additional development, including affording the veteran 
another VA examination.  

The veteran has not requested a hearing.  


REMAND

In March 2001, the veteran claimed service connection for 
diabetes mellitus due to exposure to herbicides while in 
Vietnam.  Effective July 9, 2001, type 2 diabetes was added 
to the list of diseases associated with exposure to 
herbicides at 38 C.F.R. § 3.309(e) (2000).  66 Fed. Reg. 
23166 (2001).  Whether the veteran had "service in the 
Republic of Vietnam" within the meaning of 38 C.F.R. 
§ 3.307(a)(6)(3) (2000), or was otherwise exposed to an 
herbicide agent as required for the § 3.309(e) presumption to 
arise, is a factual matter to be addressed by the RO in the 
first instance.  Because a grant of service connection for 
diabetes could affect disposition of the TDIU claim, the 
Board will defer consideration of the latter.  See Holland v. 
Brown, 6 Vet. App. 443 (1994).  The Board notes, however, 
that there is evidence in the record to the effect that the 
veteran's service-connected disabilities render him 
unemployable (1994 counseling reports; 1997 vocational 
rehabilitation decision).  Where there is evidence that 
service-connected disabilities, while not meeting the 
percentage requirements of 38 C.F.R. § 4.16(b) (2000), render 
a particular veteran unemployable, the case should be 
referred by the RO to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996); VAOPGCPREC 6-96.  For the 
foregoing reasons, the case is remanded to the RO for the 
following actions:

1.  The RO should develop and adjudicate 
the claim for service connection for 
diabetes.

2.  If service connection is granted for 
diabetes, the TDIU claim should be 
readjudicated.  Regardless of the 
diabetes claim, if a TDIU remains denied, 
it should be submitted to the Director of 
the Compensation and Pension Service for 
extraschedular consideration in the 
manner described in 38 C.F.R. § 4.16(b).

3.  The RO should assure that the claim 
has been developed in compliance with the 
Veterans Claims Assistance Act of 2000.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


